Appellant was convicted of butchering unmarked and unbranded animals, under article 754 of the Penal Code, and his punishment assessed at $50, from which he appeals. The evidence shows that appellant is a butcher; that on the night of March 9, 1893, he slaughtered two unmarked yearlings for a stranger, who said he had driven them from Lancaster, but, in fact, had stolen them four miles southeast of Oak Cliff; that, after slaughtering them, he bought them *Page 94 
at a low price and sold them in Dallas. Article 754, Penal Code, declares, that if a butcher kills any unmarked or unbranded animal for market, or shall purchase and kill any animal without a written transfer from the vendor, he shall be fined, etc. The evidence shows a violation of the statute, not only in the slaughter of the animals, but in the purchase of the same. The fact that the killing preceded the purchase was immaterial, as it was all done in one transaction, and between the same parties.
The charge of the court was sufficient and correct. Judgment affirmed.
Affirmed.
Judges all present and concurring.